

116 HR 2935 IH: Stopping Overdoses of Fentanyl Analogues Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2935IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Sensenbrenner (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to list fentanyl-related substances as schedule I controlled
			 substances.
	
 1.Short titleThis Act may be cited as the Stopping Overdoses of Fentanyl Analogues Act. 2.Fentanyl related substancesSection 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—
 (1)by adding at the end of subsection (b) of Schedule I the following:  (23)Isobutyryl fentanyl.
 (24)Para-methoxybutyrylfentanyl. (25)Valeryl fentanyl.
 (26)Cyclopentyl fentanyl. (27)Para-chloroisobutyryl fentanyl.; and
 (2)by adding at the end of Schedule I the following:  (e) (1)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of fentanyl-related substances, or which contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation.
 (2)In paragraph (1), the term fentanyl-related substances includes the following: (A)Any substance that is structurally related to fentanyl by one or more of the following modifications:
 (i)By replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle.
 (ii)By substitution in or on the phenethyl group with alkyl, alkenyl, alkoxy, hydroxy, halo, haloalkyl, amino, or nitro groups.
 (iii)By substitution in or on the piperidine ring with alkyl, alkenyl, alkoxy, ester, ether, hydroxy, halo, haloalkyl, amino, or nitro groups.
 (iv)By replacement of the aniline ring with any aromatic monocycle, whether or not further substituted in or on the aromatic monocycle.
 (v)By replacement of the N-propionyl group by another acyl group. (B)4031′-methyl acetyl fentanyl.
 (C)Crotonyl fentanyl. (D)2031′-fluoro ortho-fluorofentanyl.
 (E)Ortho-methyl acetylfentanyl. (F)Thiofuranyl fentanyl.
 (G)Ortho-fluorobutyryl fentanyl. (H)Ortho-fluoroacryl fentanyl.
 (I)Beta-methyl fentanyl. (J)Phenyl fentanyl.
 (K)Para-methylfentanyl. (L)Beta031′-phenyl fentanyl.
 (M)Benzodioxole fentanyl.. 